[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed in part; reversed and remanded in part. See Opinion and Judgment Entry. [NADER] (CHRISTLEY) (O'NEILL)
CRIMINAL LAW:
The State presents sufficient evidence to support a conviction for a firearm specification when the offender implicitly threatens to shoot his victim.
An offender may be convicted of a firearm specification based upon the theory of complicity regardless of whether his firearm is operable.